DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 20180138871) in view of Watts et al. (US PGPub 20160344353) and Wilson et al. (US Patent 8717102), all references of record.
As per claim 1:
Li et al. discloses in Fig. 1:
an amplifier circuit (integrated circuit 100), comprising: an RF amplifier (transistor 106 of radio frequency power amplifier (RFPA 102)) comprising a first terminal (transistor drain providing RFPA output signal RFPA_out, para [0018]), a second terminal (transistor gate receiving signal RFPA_signal, para [0018]), and a reference potential terminal (transistor source connected to ground GND, para [0018]), the RF amplifier configured to amplify (being an amplifier, para [0005]) an RF signal across an RF frequency range that includes a fundamental RF frequency (a first frequency, specifically referred to as a fundamental frequency in para [0017], the fundamental frequency inherently being in an RF frequency range, as the amplifier is an RF amplifier), wherein the reference potential terminal electrically connects to a reference potential port (ground noted as GND in the description, but only provided with the ground symbol in Fig. 1) of the amplifier circuit (source connected to ground GND, para [0018]); and an impedance matching network (impedance matching circuit 104) electrically coupled to the first terminal, wherein the impedance matching network comprises: a fundamental frequency matching circuit (first inductive circuit 112 and first 
Li et al. does not disclose:
The fundamental frequency matching circuit comprises a first inductor wherein an inductance of the first inductor is such that the first inductor and an intrinsic capacitance of the RF amplifier form a parallel LC resonator at the fundamental frequency;
a baseband termination circuit electrically connected in parallel with at least part of the single stage fundamental frequency matching circuit and configured to present a first impedance from the first terminal to the reference potential port for signals in a baseband frequency region that is below the RF frequency range to terminate the signals in the baseband frequency region to the reference potential port.
Watts et al. discloses in Fig. 4:
the addition of a baseband termination circuit (envelope frequency termination circuit 150, cited as a baseband termination circuit in para [0069]) connected in parallel with at least a part of a single stage fundamental frequency matching circuit (high-pass matching circuit 143, which provides matching for operating frequencies of the amplifier) consisting of an inductor (inductive element 132) and a capacitor (134) and configured to present a first impedance from a first terminal of the amplifier (output of 120) to a 
Wilson et al. discloses in Fig. 1:
 an amplifier (RF transistor 100) with an inductor (inductive component 112) used to form a parallel LC resonator (abstract) with the intrinsic capacitance of the RF amplifier (intrinsic output capacitance CDS) at the fundamental frequency (center frequency of 2000, as shown in related Fig. 4).
At the time of filing, it would have been obvious to one of ordinary skill in the art to add the baseband termination circuit of Watts et al. to the impedance matching circuit of Li et al. at the node between the resonant circuit 118 (as resonant circuit 118 provides an inductive impedance at the frequencies below the resonant frequency) and first capacitor 108 to provide the benefit of improving the low frequency resonance of the amplifier circuit as taught by Watts et al. (para [0031]).
It would have been further obvious to set the inductance of the first inductor (first inductive circuit 112) of Li so as to form a parallel LC resonator at the fundamental frequency with the intrinsic capacitance of the RF amplifier to provide the benefit of a filtering mechanism that allows for passage of a center frequency (the fundamental frequency) to the output port of the circuit, as shown in related Fig. 4 of Wilson et al.

As per claim 2:
Li et al. discloses in Fig. 1: 

Li et al. does not disclose:
The baseband termination circuit is provided in the parallel branch.
As a consequence of the combination of claim 1, the baseband termination circuit is provided in the parallel branch.

As per claim 3:
Li discloses in Fig. 1:
the single stage fundamental frequency matching circuit comprises a first capacitor and the first inductor connected in series along the parallel branch or between the first inductor and the electrically conductive die pad (first inductive circuit 112, resonant circuit 118, and first capacitor 108, para [0024]), wherein a capacitance of the first capacitor is such that the first capacitor appears as an RF short at the fundamental frequency (an inductive impedance is provided to the fundamental frequency, such that the first capacitor 108 provides an RF short to ground).


Li et al. discloses in Fig. 1:
the second order harmonic termination circuit comprises a parallel LC resonator (resonant circuit 118) connected in series between the first inductor (112) and the first capacitor (108), the parallel LC resonator comprising a second capacitor (third capacitor 122a) connected in parallel with a second inductor (fourth inductive circuit 140), wherein an inductance of the second inductor and a capacitance of the second capacitor are such that the parallel LC resonator together with the first inductor and the intrinsic capacitance of the RF amplifier present the second impedance for the second order harmonic of the frequencies in the RF frequency range to terminate the second order harmonics to the reference potential port (as each component provided is a part of the circuit, and para [0025] identifies a capacitive impedance is provided to the second harmonic frequency, each of the components presents the second impedance for the second order harmonics to the reference potential port).

As per claim 5:
Li et al. does not disclose:
the impedance matching network further comprises a second branch connected between the reference potential terminal and a first node, the first node directly connecting the first capacitor to the3 of 14 Application Ser. No. 15/823155 Attorney Docket No. 7500-203Client Docket No. P2840US1 parallel LC resonator, wherein the baseband termination circuit comprises a third inductor and a third capacitor, the third inductor and the third capacitor connected in series along the second branch, and wherein an inductance of the third inductor and a capacitance of the third capacitor are such that 
Watts et al. discloses:
an impedance matching network (network connected to the output of transistor 120) further comprising a second branch connected between a reference potential terminal (ground) and a first node (node 151), the first node directly connecting a first capacitor (capacitor 134) to a first inductor (inductive circuit 132), wherein the baseband termination circuit comprises a third inductor (envelope inductor 154) and a third capacitor (capacitor 156), the third inductor and the third capacitor connected in series along the second branch, and wherein an inductance of the third inductor and a capacitance of the third capacitor are such that the third inductor and the third capacitor provide the first impedance from the first terminal to the reference potential port for the signals in the baseband frequency region (para [0069]).
As a consequence of the combination of claim 1, the combination discloses the impedance matching network further comprises a second branch connected between the reference potential terminal and a first node, the first node directly connecting the first capacitor to the3 of 14 Application Ser. No. 15/823155 Attorney Docket No. 7500-203Client Docket No. P2840US1 parallel LC resonator, wherein the baseband termination circuit comprises a third inductor and a third capacitor, the third inductor and the third capacitor connected in series along the second branch, and wherein an inductance of the third inductor and a capacitance of the third capacitor are such that the third inductor and the third capacitor provide the first impedance from the first terminal to the reference potential port for the signals in the baseband frequency region.


Li discloses in Figs. 2A&B:
the impedance matching network (impedance-matching circuit 104) implemented on an integrated passive device.
Li does not disclose:
the parallel LC resonator, the first capacitor, the third inductor, and the third capacitor are provided in an integrated passive device.
Watts discloses in Fig. 3:
The broad-band matching circuit being implemented on an integrated passive device (multi-dielectric ceramic device 260 para [0035]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to implement the broad-band matching circuit of the combination of claim 1 as part of the integrated passive device comprising the impedance matching network of Li as Watt discloses the broad-band matching circuit may be implemented in an integrated passive device, and Li discloses implementing the entire impedance matching network in a single integrated passive device, which further provides the benefit of reducing the number of components of the impedance matching network, as well understood in the art.

As per claims 7, 14, & 22:
Li et al. discloses in Fig. 1 that the first terminal is an output terminal, wherein the second terminal of the RF amplifier device is an input terminal, and wherein the single stage fundamental frequency matching circuit implemented on the integrated passive 

As per claims 8 & 15:
Li et al. does not disclose that the first terminal is an input terminal, wherein the second terminal is an output terminal, and wherein the single stage fundamental frequency matching circuit is configured to match an input impedance of the RF amplifier/transistor.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the impedance matching circuit of Li et al. as an input impedance matching circuit instead of an output matching circuit, as input matching circuits are well-known in the art, and may be used for matching the output of an amplifier to the input of a second amplifier, or as simply an input matching circuit of an amplifier, as is well-known in the art, in that impedance matching circuits function in similar ways whether being used as input or output matching circuits, as is well understood in the art.
As a consequence of the combination, the first terminal of the RF amplifier device is an input terminal (the labels of first and second terminals of the amplifier/transistor are simply reversed, with the impedance matching circuit being connected to the input of the amplifier/transistor), wherein the second terminal of the RF amplifier device is an output terminal, and wherein the fundamental frequency matching circuit implemented on the integrated passive device is configured to match an input impedance of the RF amplifier/transistor.


Li et al. discloses in Fig. 1:
A packaged RF amplifier circuit (integrated circuit 100 including radio frequency power amplifier RFPA102), comprising: a substrate (substrate 202, seen in related Figs. 2A-B); an RF transistor (transistor 106) mounted on the substrate (as seen in related Figs. 2A-B) and comprising a first terminal (transistor drain providing RFPA output signal RFPA_out, para [0018]), a second terminal (transistor gate receiving signal RFPA_signal, para [0018]), and a reference potential terminal (transistor source connected to ground GND, para [0018]), 5 of 15Application Ser. No. 15/823155Attorney Docket No. 7500-203Client Docket No. P2840US1the RF transistor configured to amplify an RF signal (being an amplifier, para [0005]) across an RF frequency range that includes a fundamental RF frequency (a first frequency, specifically referred to as a fundamental frequency in para [0017], the fundamental frequency inherently being in an RF frequency range, as the amplifier is an RF amplifier), wherein the reference potential terminal electrically connects to a reference potential port of the RF amplifier (ground noted as GND in the description, but only provided with the ground symbol in Fig. 1); and an impedance matching network (impedance matching circuit 104) electrically coupled to the first terminal, the impedance matching network comprising  second order harmonic termination components (resonant circuit 118) configured to present a first impedance from the first terminal to the reference potential port for second order harmonics of frequencies in the RF frequency range to terminate the second order harmonics to the reference potential port (para [0020]); and a single stage of fundamental frequency matching components (first inductive circuit 112 and first capacitor 108) separate from the second order harmonic termination components and in 
Li et al. does not disclose:
an electrically conductive interface at least partially surrounded by an insulating material; an RF transistor mounted on and electrically coupled to the electrically conductive interface and
an RF transistor mounted on and electrically coupled to the electrically conductive interface, or that a first inductor wherein an inductance of the first inductor is such that the first inductor and an intrinsic capacitance of the RF amplifier form a parallel LC resonator at the fundamental frequency.
Watts et al. discloses in Figs. 5 & 6:
an amplifier package (packaged RF amplifier device) comprising a conductive substrate (flange 206, para [0036]) which may be used to provide a ground port (para [0036]), input and output leads (202 and 204), and an insulative frame (isolation structure 208) at least partially surrounding the conductive substrate which is used for mounting transistors (220) and integrated passive devices (multi-dielectric ceramic device 560).
Wilson et al. discloses in Fig. 1:
 an amplifier (RF transistor 100) with an inductor (inductive component 112) used to form a parallel LC resonator (abstract) with the intrinsic capacitance of the RF 
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the amplifier package of Watts et al. comprising the conductive substrate and insulative frame for the substrate of Li et al. so as to provide the benefit of a conductive substrate which can be used for mounting transistors and integrated passive devices which may also provide a ground reference for an amplifier device as taught by Watts et al. (para [0036]), and the insulative frame provides the benefit of isolation from the conductive substrate used as ground for input and output leads, as taught by Watts et al. para [0037]).
As a consequence of the combination, the packaged RF amplifier comprises an electrically conductive interface at least partially surrounded by an insulating material; an RF transistor mounted on and electrically coupled to the electrically conductive interface; and an RF transistor mounted on and electrically coupled to the electrically conductive interface.
It would have been further obvious to set the inductance of the first inductor (first inductive circuit 112) of Li so as to form a parallel LC resonator at the fundamental frequency with the intrinsic capacitance of the RF amplifier to provide the benefit of a filtering mechanism that allows for passage of a center frequency (the fundamental frequency) to the output port of the circuit, as shown in related Fig. 4 of Wilson et al.

As per claim 10:
Li et al. discloses in Figs. 1 & 2:

An integrated passive device comprising the impedance matching network (IPD204) a first set of electrically conductive bond wires directly connected between the first terminal and the first lead (bond wire 212, which may be implemented as multiple bond wires, para [0027]) and a second set of electrically conductive bond wires (bond wire 208) directly connected between the first terminal and the integrated passive device, wherein the second set of electrically conductive bond wires provides a first inductor (L1, which coordinates with first inductive circuit 112).
Li et al. does not disclose that an inductance of the first inductor is such that the first inductor and an intrinsic capacitance of the RF amplifier form a parallel LC resonator at the fundamental frequency.
Wilson et al. discloses in Fig. 1 an amplifier (RF transistor 100) with an inductor (inductive component 112) used to form a parallel LC resonator (abstract) with the intrinsic capacitance of the RF amplifier (intrinsic output capacitance CDS) at the fundamental frequency (center frequency of 2000, as shown in related Fig. 4).


As per claim 11:
Li et al. discloses in Fig. 1:
The single stage fundamental frequency matching components comprise a first capacitor connected in series between the first inductor and ground, wherein a capacitance of the first capacitor is such that the first capacitor appears as an RF short at the fundamental frequency (components in the shunt branch provide a capacitive impedance, which for the second harmonic is a low impedance frequency to ground (short), para [0025]).
Li et al. does not disclose:
a first capacitor connected in series between the first inductor and an electrically conductive die pad of the electrically conductive interface.
Watts discloses:
An electrically conductive die pad (contact surface) of an electrically conductive interface (flange 206, para [0036]) is provided as a ground (para [0036]).
As a consequence of the combination of claim 9, the first capacitor is connected in series between the first inductor and an electrically conductive die pad of the electrically conductive interface.

As per claim 12:

the second order harmonic termination circuit components comprise: a parallel LC resonator (resonant circuit 118) connected in series between the first inductor (112) and the first capacitor (108), the parallel LC resonator comprising a second capacitor (third capacitor 122a) connected in parallel with a second inductor (fourth inductive circuit 140), wherein an inductance of the second inductor and a capacitance of the second capacitor are such that the parallel LC resonator together with the first inductor and the intrinsic capacitance of the RF amplifier present the second impedance for the second order harmonic of the frequencies in the RF frequency range to terminate the second order harmonics to the reference potential port (as each component provided is a part of the circuit, and para [0025] identifies a capacitive impedance is provided to the second harmonic frequency, each of the components presents the second impedance for the second order harmonics to the reference potential port).

As per claim 13:
Li et al. discloses in Fig. 1:
The integrated passive device (shown in Figs. 2A&B) comprises a first node connecting the first capacitor to the first inductor.
Li et al. does not disclose:
the integrated passive device comprises a first node connecting the first capacitor to the parallel LC resonator and baseband termination components, the baseband termination components comprising a third inductor and a third capacitor, the third inductor and the third capacitor connected in series between the first node and an 
Watts et al. discloses:
an impedance matching network (network connected to the output of transistor 120) further comprising a second branch connected between a reference potential terminal (ground) and a first node (node 151), the first node directly connecting a first capacitor (capacitor 134) to a first inductor (inductive circuit 132), wherein the baseband termination circuit comprises a third inductor (envelope inductor 154) and a third capacitor (capacitor 156), the third inductor and the third capacitor connected in series between the first node and an electrically conductive die pad of an electrically conductive interface (flange 206 provides ground, to which the chips are connected, para [0046]), and wherein an inductance of the third inductor and a capacitance of the third capacitor are such that the third inductor and the third capacitor provide the first impedance from the first terminal to the reference potential port for the signals in the baseband frequency region (para [0069]).
As a consequence of the combination of claims 9-12, the combination discloses the integrated passive device comprises a first node connecting the first capacitor to the parallel LC resonator and baseband termination components, the baseband termination components comprising a third inductor and a third capacitor, the third inductor and the third capacitor connected in series between the first node and an electrically conductive die pad of the electrically conductive interface, and wherein an inductance of the third 

As per claims 16 & 17:
Li et al. discloses in Fig. 1 that the impedance matching network/single stage fundamental frequency matching circuit is configured to present a complex conjugate of an intrinsic impedance of the RF amplifier/transistor in the RF frequency range (para [0025], as impedance matching is performed by presenting a complex conjugate of an impedance).

As per claim 18:
Li et al. does not disclose that the electrically conductive interface comprises: a metal flange at least partially surrounded by the insulating material; a first electrically conductive lead electrically coupled to the first terminal; a second electrically conductive lead electrically coupled to the second terminal; and an electrically conductive die pad electrically coupled to the reference potential terminal.
Watts et al. discloses in Figs. 5 & 6 that the electrically conductive interface comprises: a metal flange (206) at least partially surrounded by the insulating material (isolation structure 208); a first electrically conductive lead (output lead 204, connected to the transistor 220 through bond wire 536) electrically coupled to the first terminal; a second electrically conductive lead (input lead 202) electrically coupled to the second terminal (transistor 220 is connected through bond wires to the lead); and an electrically 
As a consequence of the combination of claim 9, the electrically conductive interface comprises: a metal flange at least partially surrounded by the insulating material; a first electrically conductive lead electrically coupled to the first terminal; a second electrically conductive lead electrically coupled to the second terminal; and an electrically conductive die pad electrically coupled to the reference potential terminal.

As per claim 19:
Li et al. discloses in Fig. 2B that the integrated passive device is mounted to the substrate adjacent to the RF transistor.
Li et al. does not disclose that the substrate is the metal flange.
Watts et al. discloses the metal flange (206) as the package substrate.
As a consequence of the combination of claim 9, the integrated passive device is mounted to the metal flange adjacent to the RF transistor.

As per claim 20:
Li discloses in Fig. 1:
a fourth inductor (second inductive circuit 114) connected between the first port and the reference potential terminal, said fourth inductor configured as an RF choke for signals in the RF frequency range (provides an inductive impedance to the second harmonic frequency, para [0026]).


Li et al. discloses in Fig. 1:
An amplifier circuit (integrated circuit 100), comprising: an RF amplifier (transistor 106 of radio frequency power amplifier (RFPA 102)) comprising a first terminal (transistor drain providing RFPA output signal RFPA_out, para [0018]), a second terminal (transistor gate receiving signal RFPA_signal, para [0018]), and a reference potential terminal (transistor source connected to ground GND, para [0018]), the RF amplifier configured to amplify (being an amplifier, para [0005]) an RF signal across an RF frequency range that includes a fundamental RF frequency (a first frequency, specifically referred to as a fundamental frequency in para [0017], the fundamental frequency inherently being in an RF frequency range, as the amplifier is an RF amplifier), wherein the reference potential terminal electrically connects to a reference potential port of the amplifier circuit (ground noted as GND in the description, but only provided with the ground symbol in Fig. 1); and an impedance matching network (impedance matching circuit 104) electrically coupled to the first terminal, wherein the impedance matching network comprises: a single stage fundamental frequency matching circuit (first inductive circuit 112 and first capacitor 108) configured to match an impedance of the RF amplifier in the RF frequency range (para [0024]) and comprising a first inductor (first inductive circuit 112); and a second order harmonic termination circuit (resonant circuit 118) separate from the fundamental frequency matching circuit and configured to present a second impedance for second order harmonics of frequencies in the RF frequency range to terminate the second order harmonics to the reference potential port (para [0020]).

The fundamental frequency matching circuit comprises a first inductor wherein an inductance of the first inductor is such that the first inductor and an intrinsic capacitance of the RF amplifier form a parallel LC resonator at the fundamental frequency;
a baseband termination circuit configured to present a first impedance from the first terminal to the reference potential port for signals in a baseband frequency region that is below the RF frequency range to terminate the signals in the baseband frequency region to the reference potential port.
Watts et al. discloses in Fig. 4:
the addition of a baseband termination circuit (envelope frequency termination circuit 150, cited as a baseband termination circuit in para [0069]) connected in parallel with at least a part of a single stage fundamental frequency matching circuit (high-pass matching circuit 143, which provides matching for operating frequencies of the amplifier) consisting of an inductor (inductive element 132) and a capacitor (134) and configured to present a first impedance from a first terminal of the amplifier (output of 120) to a reference potential port (ground plane, provided by flange 206, para [0036]) for signals in a baseband frequency region that is below the RF frequency range to terminate the signals in the baseband frequency region to the reference potential port (para [0069]).
Wilson et al. discloses in Fig. 1:
 an amplifier (RF transistor 100) with an inductor (inductive component 112) used to form a parallel LC resonator (abstract) with the intrinsic capacitance of the RF 
At the time of filing, it would have been obvious to one of ordinary skill in the art to add the baseband termination circuit of Watts et al. to the impedance matching circuit of Li et al. at the node between the resonant circuit 118 (as resonant circuit 118 provides an inductive impedance at the frequencies below the resonant frequency) and first capacitor 108 to provide the benefit of improving the low frequency resonance of the amplifier circuit as taught by Watts et al. (para [0031]).
It would have been further obvious to set the inductance of the first inductor (first inductive circuit 112) of Li so as to form a parallel LC resonator at the fundamental frequency with the intrinsic capacitance of the RF amplifier to provide the benefit of a filtering mechanism that allows for passage of a center frequency (the fundamental frequency) to the output port of the circuit, as shown in related Fig. 4 of Wilson et al.

As per claim 23:
Li et al. does not disclose that the first terminal is an input terminal, wherein the second terminal is an output terminal, and wherein the single stage fundamental frequency matching circuit implemented on the integrated passive device is configured to match an input impedance of the RF amplifier/transistor by presenting the complex conjugate of the intrinsic impedance of the RF amplifier in the RF frequency range at the input terminal.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the impedance matching circuit of Li et al. as an input impedance matching circuit 
As a consequence of the combination, the first terminal of the RF amplifier device is an input terminal (the labels of first and second terminals of the amplifier/transistor are simply reversed, with the impedance matching circuit being connected to the input of the amplifier/transistor), wherein the second terminal of the RF amplifier device is an output terminal, and wherein the fundamental frequency matching circuit implemented on the integrated passive device is configured to match an input impedance of the RF amplifier/transistor.
It would be further obvious for the input impedance of the RF amplifier/transistor to be matched by presenting the complex conjugate of the intrinsic impedance of the RF amplifier in the RF frequency range at the input terminal, as the intrinsic impedance of the RF amplifier provides the input impedance of the RF amplifier to be matched, as an impedance matching is the process of presenting the complex conjugate of the impedance to be matched, as is well understood in the art, and as described by Li (para [0024]).

As per claim 24:
Li et al. discloses in Fig. 1:


As per claim 25:
Li et al. does not disclose:
the impedance matching circuit is configured to terminate signals in a baseband frequency region below the RF frequency range to the reference potential port.
Watts et al. discloses in Fig. 4:
the addition of a baseband termination circuit (envelope frequency termination circuit 150, cited as a baseband termination circuit in para [0069]) connected in parallel with at least a part of a fundamental frequency matching circuit (high-pass matching circuit 143, which provides matching for operating frequencies of the amplifier) consisting of an inductor (inductive element 132) and a capacitor (134) and configured to present a first impedance from a first terminal of the amplifier (output of 120) to a reference potential port (ground plane, provided by flange 206, para [0036]) for signals in a baseband frequency region that is below the RF frequency range to terminate the signals in the baseband frequency region to the reference potential port (para [0069]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to add the baseband termination circuit of Watts et al. to the impedance matching circuit of Li et al. at the node between the resonant circuit 118 (as resonant circuit 118 provides an inductive impedance at the frequencies below the resonant frequency) and inductive .

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 03/02/2021, with respect to the rejection(s) of claim(s) 21-23 under Frei et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see applicant’s remarks, filed 03/02/2021, with respect to the rejection(s) of claim(s) 1, 9, & 21 under Li et al. and Watts et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. in view of Watts et al. and Wilson et al.
Applicant’s arguments pertain solely to the combination of Li et al. and Watts et al., and do not address the previously provided combination of Li et al. in combination with Watts et al. and Wilson et al. which featured the amended limitation provided into claims 1, 9, & 21. As such, the applicant has not provided an argument in the 03/02/2021 remarks against the combination of Li, Watts, and Wilson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843